                 Case 3:19-cv-02246-LB Document 16 Filed 05/24/19 Page 1 of 6



 1   STACEY P. GEIS, State Bar No. 181444
     Earthjustice
 2   50 California Street, Suite 500
     San Francisco, CA 94111
 3   sgeis@earthjustice.org
     Tel: 415-217-2000/Fax: 415-217-2040
 4
     KIM SMACZNIAK, D.C. Bar No. 1552245
 5
     (pro hac vice admission pending)
 6   Earthjustice
     1625 Massachusetts Avenue N.W., Suite 702
 7   Washington, D.C. 20036
     ksmaczniak@earthjustice.org
 8
     Tel: 202-667-4500/Fax: 202-667-2356
 9
     Counsel for Plaintiff Sierra Club
10
11                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION

13   SIERRA CLUB,                                   )
                                                    )   Case No. 3:19-cv-02246
14                  Plaintiff,                      )
                                                    )
15          v.                                      )   PROOF OF SERVICE OF COMPLAINT
                                                    )   AND SUMMONS
16                                                  )
     UNITED STATES DEPARTMENT OF
     ENERGY,                                        )   (Freedom of Information Act Case)
17
                                                    )
18                  Defendant.                      )
                                                    )
19                                                  )

20
     I am a citizen of the United States of America and a resident of Washington, D.C.; I am over the age
21
     of 18 years and not a party to the within entitled action; my business address is 1625 Massachusetts
22
23   Ave., NW, Ste. 702, Washington, DC 20036.

24          I hereby certify that on Tuesday, May 10, 2019, I served by U.S. Certified Mail, return
25   receipt requested, one true copy of the following documents:
26
            1.      Executed Summons in a Civil Action;
27
            2.      Complaint for Declaratory and Injunctive Relief;
28


     PROOF OF SERVICE OF COMPLAINT AND SUMMONS, CASE NO. 3:19-cv-02246
                  Case 3:19-cv-02246-LB Document 16 Filed 05/24/19 Page 2 of 6



 1          3.       Errata to Complaint for Declaratory and Injunctive Relief;
 2          4.       Civil Cover Sheet;
 3
            5.       Notice of Assignment of Case to a United States District Judge;
 4
            6.       Application for Admission of Attorney Pro Hac Vice of Kim Noelle Smaczniak;
 5
            7.       Certification of Interested Entities or Persons;
 6
 7          8.       Consent to Magistrate Judge Jurisdiction;

 8          9.       Order Setting Initial Case Management Conference and ADR Deadlines;
 9          10.      Standing Order for All Judges of the Northern District of California;
10
            11.      Civil Standing Order for Judge Beeler;
11
            12.      Notice of Availability of a Magistrate Judge in the Northern District of California;
12
13          13.      ECF Registration Handout;

14          14.      Filing Procedures (Oakland);

15          15.      Notice of a Lawsuit and Request to Waive Service of a Summons;
16
            16.      Waiver of the Service of Summons; and,
17
            17.      The Court’s Model Joint Case Management Form
18
     on the persons listed below:
19
20           United States Department of Energy           William Barr
             1000 Independence Avenue, SW                 U.S. Attorney General
21           Washington, DC 20585                         U.S. Department of Justice
                                                          950 Pennsylvania Avenue, NW
22                                                        Washington, DC 20530-0001
23
             David L. Anderson
24           U.S. Attorney for the Northern District
             of California
25           c/o Civil Process Clerk
             Federal Courthouse
26
             450 Golden Gate Avenue
27           San Francisco, CA 94102

28

     PROOF OF SERVICE OF COMPLAINT AND SUMMONS, CASE NO. 3:19-cv-02246
                                                                                                    2
               Case 3:19-cv-02246-LB Document 16 Filed 05/24/19 Page 3 of 6



 1          Copies of return receipts and completed proof of service showing that all deliveries have
 2   been made are attached.
 3
            I certify under penalty of perjury that the foregoing is true and correct. Executed on May 24,
 4
     2019, in Washington, D.C.
 5
 6
 7
 8
 9                                                       Al Luna

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PROOF OF SERVICE OF COMPLAINT AND SUMMONS, CASE NO. 3:19-cv-02246
                                                                                                  3
Case 3:19-cv-02246-LB Document 16 Filed 05/24/19 Page 4 of 6
Case 3:19-cv-02246-LB Document 16 Filed 05/24/19 Page 5 of 6
Case 3:19-cv-02246-LB Document 16 Filed 05/24/19 Page 6 of 6
